Citation Nr: 0012502	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  92-12 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut




THE ISSUES

1.  Entitlement to service connection for hydrocephalus.  

2.  Entitlement to service connection for an innocently 
acquired psychiatric disorder.  

3.  Entitlement to service connection for a disability of the 
feet.  




REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from January 31 to 
March 19, 1980.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1991 rating decision of the RO.  

The Board remanded this case in June 1994, October 1995 and 
August 1996 for additional development.  

In August 1999, the Board requested the opinion of a medical 
specialist from the Veterans Health Administration (VHA).  In 
September 1999, the opinion was received.  

The issue of service connection for hydrocephalus is 
addressed in the Remand portion of this document.  





FINDING OF FACT

No competent evidence has been submitted to show that the 
veteran has innocently acquired psychiatric disability and 
disability of the feet due to disease or injury which was 
incurred in or aggravated by service.  



CONCLUSION OF LAW

The veteran has not submitted evidence of well-grounded 
claims of service connection for a innocently acquired 
psychiatric disorder and disability of the feet.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107, 7104 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation. Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

If the disorder is a chronic disease, service connection may 
be granted if manifest to a degree of 10 percent within the 
presumptive period following service; the presumptive period 
for psychoses is one year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.


Psychiatric disorder

A careful review of the service medical records shows that 
the veteran was referred to a clinical psychologist in 
service for evaluation of psychosomatic complaints.  It was 
noted that the veteran had been seen on a number of occasions 
for medical complaints for which she had been issued daily 
excuses.  It was noted further that the veteran had 
neuropathic traits of nail biting, chain smoking and stomach 
problems.  A mental status examination revealed no psychoses 
or neurosis.  Inadequate personality, manifesting itself in 
psychosomatic symptoms, was the diagnostic impression 
rendered.  The veteran was recommended for Administrative 
Discharge due to unsuitability.  

The post-service medical evidence shows that the veteran was 
hospitalized at the New Milford Hospital in June 1980 for 
acute alcoholism.  Episodic current drug abuse with alcohol 
and marijuana and depressive neuroses in a hysterical 
personality were diagnosed.  

Subsequent medical evidence shows that the veteran was 
hospitalized at the Housatonic Adolescent Hospital on two 
occasions between mid-July 1980 and mid-August 1980.  On both 
occasions, an identity disorder was diagnosed, and it was 
specifically noted on her initial admission in July 1980 that 
the veteran showed no evidence of any psychosis.  

In a February 1982 letter to a Social Security Administration 
Administrative Law Judge, a private staff psychiatrist at 
Waterbury Hospital reported that the veteran suffered from 
congenital hydrocephalus, which had markedly compromised the 
structural integrity of her brain.  It was further reported 
that this had significant ramifications for her psychological 
functioning, including her intellectual, emotional and 
behavioral functioning.  

At a VA psychiatric examination in February 1995, it was 
noted that the veteran had a history of alcohol abuse and had 
been briefly hospitalized psychiatrically.  It was also noted 
that the veteran had a questionable history of mood disorder 
and apparently, at one point, carried the diagnosis of 
depression.  It was also noted that the veteran was currently 
not in any psychiatric treatment.  The mental status 
examination revealed a slightly tangential stream of thought 
with some pressure to speech.  Content of thought was without 
suicidal or homicidal ideation, and there was no evidence of 
psychosis.  Her affect was somewhat agitated and a little 
expansive, and her mood was euthymic.  Cognitively, she was 
alert and oriented in time, place and person.  The examiner 
concluded that the veteran presented as a very complicated 
diagnostic case.  He noted that with a history of 
hydrocephalus, the veteran could have been subjected to a 
variety of psychological and psychiatric symptoms, including 
depression and mood disturbances.  He further noted, however, 
that on his current evaluation he did not seek a frank 
psychiatric diagnosis.  He indicated that he could not rule 
out a personality disorder and indicated that the veteran's 
early childhood history of abuse placed her in a category at 
risk for a personality disorder.  

The veteran was next examined by VA in November 1995.  
Following an extensive review of the veteran's history and a 
comprehensive mental status examination, the veteran was 
diagnostically assessed as suffering from a recurrent history 
of depression as well as a borderline personality disorder.  
The examiner reported that the diagnosis of recurrent major 
depression was based on the symptoms that the veteran 
presented between 1981 and 1987.  The veteran's diagnosis of 
personality disorder reportedly started manifesting itself 
following the behavioral problems that the veteran had in 
childhood.  It was indicated by the examiner that individuals 
diagnosed as having borderline personality disorder might 
develop episodes of depression during the course of their 
illness and that there might be a relationship between the 
veteran's personality disorder and her episodes of 
depression.  He also opined that the veteran's discharge from 
service "[might] have played a role in the participation of 
the psychiatric symptoms of the veteran, namely the episodes 
of depression."  The examiner added that there was no 
evidence at the present of any current psychiatric disability 
caused by the veteran's hydrocephalus.  The diagnoses were 
those of history of depression and borderline personality 
disorder.  

As noted hereinabove, to establish service connection, there 
must be a showing that the disability for which service 
connection is sought is, in some way, related to service.  No 
such showing has been made regarding the veteran's claimed 
psychiatric disability.  Although the service medical records 
do disclose that the veteran was assessed in service as 
having an inadequate personality manifested by psychosomatic 
symptoms, a personality disorder is not a disorder for which 
VA compensation benefits are payable.  See 
38 C.F.R. § 3.303(c).  

The Board is cognizant of the appellant's opinion that she 
has an acquired psychiatric disorder due to service.  As a 
lay person, however, she is not shown to have the expertise 
to proffer medical opinions or diagnoses.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

There is no competent evidence that the veteran currently has 
an innocently acquired psychiatric disability due to her 
period of service.  The November 1995 VA examiner determined 
that the veteran suffered from depression from 1981 to 1987, 
and suggested that the depression might have been due to her 
discharge from service.  The examiner did not, however, 
suggest that the depression was incurred in or aggravated by 
service.  Further, the examiner did not attribute any current 
psychiatric disorder to service.  

In the absence of any medical evidence that the appellant has 
innocently acquired psychiatric disability due to disease or 
injury which was incurred in or aggravated by service, the 
Board must conclude that she has failed to meet her initial 
burden of producing evidence of a well-grounded claim of 
service connection.  


Disability of the feet

At the veteran's January 1980 medical examination for service 
entrance, a clinical evaluation of her feet found no 
abnormalities, except for mild plantar warts.  The veteran 
noted, however, that she either experienced or had 
experienced "foot trouble."  In mid-February 1980, the 
veteran presented to a service department treatment facility 
with complaints of a bilateral ankle sprain.  Following a 
physical examination, significant for decreased range of 
motion with no evidence of edema, ankle strain was diagnosed.  
The veteran was treated conservatively with Ace wrap, 
analgesic balm and a limited duty excuse for three days.  At 
a follow-up evaluation in late February 1980, the veteran 
complained of unresolved foot pain.  She reported that her 
bilateral foot pain had been resolving up until the time that 
she ran a physical training test.  Physical examination 
showed a small amount of edema and decreased range of motion.  
Otherwise, there were no positive clinical findings with the 
exception of point tenderness.  X-ray studies were within 
normal limits.  Resolving strain and tendinitis were 
diagnosed.  When examined in March 1980 for complaints of 
unresolved ankle pain, examination results were reported to 
be normal.  

Post-service medical evidence shows that the veteran was seen 
in April 1985 following a motor vehicle accident, by a 
private physician in April 1985 for problems of pain in the 
upper and lower extremities as well as complaints of right 
foot pain.  Pain involving the right lower extremity was 
attributed to overuse syndrome.  

In May 1988, the veteran was seen at the emergency room of 
the Waterbury Hospital Health Center complaining of 
intermittent migratory-type pain in her calf, Achilles tendon 
and the medial arch of her foot.  Examination was essentially 
normal with no pain to the Achilles tendon and no pain with 
stretching or dorsiflexion of the ankles.  The examiner 
concluded that the veteran might be showing some overuse 
discomfort due to increased walking at her new job.  

Approximately one week thereafter, the veteran presented to a 
private physician Charles T. Arena, D.P.M., with several 
pedal complaints.  X-ray studies at that time were 
interpreted to reveal mild hallux valgus deformity on the 
right and Grade I hallux valgus deformity on the left with 
Taylor's bunion.  Dr. Arena concluded, following his physical 
examination, that the veteran suffered from acute fasciitis 
and secondary sinus tarsi syndrome on the right.  He also 
noted, approximately one week later on follow-up examination, 
that the veteran was beginning to experience tarsal tunnel 
syndrome in the right foot due to her altered weight bearing.  
In August 1988, the veteran underwent right tarsal tunnel 
decompression.  In March 1989, the veteran underwent a 
radical bunionectomy of the left foot with osteotomy of the 
first metatarsal and exostosectomy of the fifth metatarsal of 
the left foot.  Dr. Arena, beginning in August 1989, 
diagnosed developing recurrent bilateral tarsal tunnel 
syndrome.  In September 1990, the veteran underwent further 
tarsal tunnel decompression surgery on the right foot.  
Similar surgery was accomplished on the left foot in November 
1990.  

At a personal hearing on appeal in February 1992, the veteran 
described having had problems with her feet in service.  She 
attributed these problems to the footwear she was issued in 
service.  She further testified as to the evaluation and 
treatment of her feet subsequent to service.  

At a VA feet examination in November 1995, the VA examiner 
reviewed the veteran's service medical records for the 
specific purpose of determining the etiology of her 
complaints of foot pain in service.  The veteran stated that 
her recollection of her pain in service was that the right 
was more involved than the left.  She said that she wore 
padded shoes prior to her military career and that in the 
second week of her training she was allowed to wear her own 
shoes.  She stated that she had her ankles taped, but that 
this did not improve her problem.  She further stated that 
she had pain in her feet upon discharge.  

The physical examination showed that her feet appeared 
grossly normal to appearance.  Her feet were in slight 
pronation, and her callous patterns appeared normally under 
the feet, bilaterally.  There was no specific region of 
tenderness over the lateral feet and only tenderness in 
association with her post surgical wounds.  X-ray studies of 
the veteran's feet revealed evidence of a fracture of the 
medial sesamoid of the first metatarsophalangeal joint, which 
was attributed by the veteran to a recent injury climbing 
stairs.  The examiner indicated, following his examination, 
that the veteran had multiple visits to sick call during 
service for vague complaints of foot, ankle, leg and knee 
pain.  He noted that subsequently she underwent tarsal tunnel 
release, which did nothing to relieve her symptoms and may 
indicate that this was not the source of her problems.  As to 
his opinion of the etiology of the veteran's complaints of 
foot pain in service, he opined that these problems were most 
likely the result of medial tibial stress syndrome.  He 
attributed the stress syndrome in service to marching and 
physical activity in a previously sedentary individual 
brought about by a mild pronation deformity in her feet, 
bilaterally.  He added that it would not appear, on the basis 
of her history and subsequent tarsal tunnel release, that the 
veteran's medical tibial stress syndrome was a significant 
part of her problem.  He further added that rendering an 
opinion with regard to the veteran's source of pain 15 years 
after presentation and after multiple surgical procedures had 
altered her examination was, at best, difficult.  

In August 1997, the veteran submitted into evidence an 
article from a newspaper describing a new boot design 
accepted by the Navy as an improvement over those previously 
issued to Navy personnel.  It was reported that a Navy 
spokesman indicated that the motivation for the change in 
footwear stemmed from a problem with losing people from the 
Navy because of foot problems.  

In this case, the service medical records show several 
episodes of evaluation and treatment for complaints referable 
to the veteran's ankles and/or feet.  The service records, 
however, do not identify a chronic disability of either foot.  
Following the veteran's March 1980 discharge from service, 
there is no medical evidence of disability of either foot 
until April 1985, when the veteran complained of right foot 
pain and overuse syndrome was diagnosed.  Subsequent private 
treatment records, beginning in May 1985, revealed that the 
veteran was assessed as having bilateral hallux valgus 
deformity, a talus bunionectomy, left foot acute fasciitis 
and bilateral tarsal tunnel syndrome.  

The Board is cognizant of the appellant's opinion that she 
has a foot disorder due to service.  As a lay person, 
however, she is not shown to have the expertise to proffer 
medical opinions or diagnoses.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

There is no competent evidence that the veteran currently has 
a foot disorder due to her period of service.  The November 
1995 VA examiner indicated that the veteran's foot complaints 
in service were due to medial tibial stress syndrome at that 
time.  The examiner stated that he could not provide an 
opinion as to the cause of the veteran's current complaints.  
The examiner did not attribute any current foot complaints to 
service.  

In the absence of any medical evidence that the appellant has 
current foot disability due to disease or injury which was 
incurred in or aggravated by service, the Board must conclude 
that she has failed to meet her initial burden of producing 
evidence of a well-grounded claim of service connection.  


Conclusion

In claims that are not well grounded, VA does not have a 
statutory duty to assist the appellant in developing facts 
pertinent to his claim.  VA, however, may be obligated under 
38 U.S.C.A. § 5103(a) to advise a veteran of evidence needed 
to complete her application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the veteran of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  

The Board finds that a remand is not required in this case.  
The appellant has not put VA on notice that competent 
evidence exists that supports his claim that he has a 
psychiatric or foot disorder related to service.  

The Board has disposed of the claims on a ground different 
from that of the RO, that is, whether the appellant's claims 
are well grounded rather than whether she is entitled to 
prevail on the merits, but she has not been prejudiced by the 
Board's decision.  In assuming that the claim was well 
grounded, the RO accorded the veteran greater consideration 
than her claims warranted under the circumstances.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  



ORDER

Service connection for an innocently acquired psychiatric 
disorder and disability of the feet is denied, as a well-
grounded claims have not been presented.  



REMAND

As noted hereinabove, in August 1999, the Board requested the 
opinion of a medical specialist from the Veterans Health 
Administration (VHA).  In September 1999, the opinion was 
received.  In response to the VHA opinion, the veteran 
submitted considerable treatise materials.  This evidence, 
however, was not accompanied by a waiver of RO consideration.  
See 38 C.F.R. § 20.1304(c) (1999).  Thus, it must be referred 
back to the RO for initial consideration.  

In addition, the veteran provided a statement in December 
1999 in which she requested the opportunity to obtain another 
expert opinion.  She requested that she be able to review the 
file.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order schedule 
a time when she can review the claims 
folder.  

2.  The RO then should provide the 
veteran a reasonable time in which to 
submit another expert opinion, or any 
other evidence related to her 
hydrocephalus claim.  

3.  Then, the RO should conduct any 
additional indicated development and 
review the issue remaining on appeal.  
The RO should consider all evidence of 
record, including the treatise evidence 
recently submitted.  If the issue remains 
denied, the veteran should be furnished 
with an appropriate supplemental 
statement of the case and be given an 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

No action is required of the veteran until she is otherwise 
notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 



